Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
            This office action is in response to communication filed 8/24/22.
Response to Amendment

	The examiner acknowledges the amendment of claims 1-3,5-10, 13,14 the cancellation of claims 4 and 11.
Response to Argument
	Applicant argues that the reference of Aljoe is silent on teaching identifying a second bin not having a tracking object therein. It is the examiner’s position that the reference of Aljoe teaches a distribution center that receive items to be processed and transported to retail stores at different location (col. 2 lines 42-55). Aljoe teaches the sorter having a number of lanes based on the destination the items should be transported and the items are sorted and (place in a bin) palletized (col. 2 lines 49-54). It is the examiner’s position that each lane is associated to a bin, resulting into a plurality of bins and a plurality of bins include a first and second bin. It is also the examiner’s position that a bin not having a tracking object represents the bin of a newly assign lane without any object already to that bin location. 
       Regarding applicant’s argument regarding the second tracking device, it is the examiner’s position that based on the information read from the RFID tag, the object is routed in a particular lane of a plurality of lanes to be loaded in a (pallet) bin (fig. 1, col. 3 lines 35-40, col. 5 lines 24-45, col. 5 lines 24-36) and the object routed on a second lane to a second destination represent the second tracking device;

      Applicant argues that the reference of Aljoe does not disclose associating, in a database, the tracking object with items of the plurality of items sorted to the determined one of the plurality of bins and updating in the database a status of the items of the plurality of items associated with the tracking object based on the tracking object being scanned by the second sensor. It is the examiner’s position that the reference of Aljoe teaches the label of each case is scanned and captures as the case move through the sorting process and the label is scanned at different location (include second reader) and the information is provided to the controller (information provided to the controller represent the database, col. 3 lines 11-30). Aljoe teaches the controller monitor the location of the cases , control the sorting process and determine how to route the cases (col. 3 lines 31-34). Aljoe also teaches the controller uses information obtain from the label to make a decision regarding recirculation of the tagged object (col. 4 lines 18-27).
	Regarding applicant’s argument regarding claim 10, the reference of Chung is relied upon for teaching disassociating in the database, the tracking object  from the item to facilitate reuse of the tracking object from the item to facilitate reuse. The reference of Chung teaches erasing the memory of a smart tag in order to enable the smart tag (tracking device) to be reuse (paragraph 051).
         Applicant’s argument regarding claims 14-20 is moot in view of the new ground(s) of rejection. 


	 



        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aljoe et al. US Patent 10,745210.

            Regarding claim 1, Aljoe teaches  a method of tracking items, the method comprising: providing a tracking object that comprises: a radio-frequency identification (RFID) tag (col. 3 lines 11-19), and an outer periphery that encloses the tag (tag  attaches to case 42, col. 3 lines 16-20); 

introducing a plurality tracking object into item processing equipment, the tracking object comprising a radio frequency identification tag and an outer periphery enclosing the RFID tag (RFID in enclosed in a label (col. 3 lines 18-20, tracking object is placed on conveyor system, col. 3 lines 11-16); processing a plurality of items into a plurality of bins of the item processing equipment, each of the  plurality of bins associated with an intended destination (the RFID tagged item are routed to lanes based on their destination and RFID tagged objects are placed on  pallets to be transported to their destination, col. 3 lines 31-col. 4 line 4, col. 5 lines 24-45); scanning a first tracking object with a sensor (col. 3 lines 22-25); 
sorting the first tracking object into a first bin of a plurality of bin (based on the information read from the RFID tag, the object is routed in a particular lane to be loaded in a (pallet) bin (col. 3 lines 35-40, col. 5 lines 24-45, col. 5 lines 24-36);
identifying a second bin  of the plurality of bin, the second bin not having a tracking object therein (the location with no lane assign to it will have not have any tracking device);
sorting, in the item processing equipment , a second tracking object of the plurality of tracking objects into the second of the plurality of bin (based on the information read from the RFID tag, the object is routed in a particular lane of a plurality of lanes to be loaded in a (pallet) bin (fig. 1, col. 3 lines 35-40, col. 5 lines 24-45, col. 5 lines 24-36, object routed on a second lane to a second destination represent the second tracking device);

determining one of the plurality of bins in the item processing equipment to which the tracking object is to be sorted (col. 3 lines 35-40, col. 5 lines 24-45); sorting, in the item processing equipment, the tracking object to the determined one of the plurality of bins (pallet);
 associating, in a database (database is created when the label is scanned and database is used to route the object, col. 3 lines 19-34, col. 4 lines 5-12, the information the controller received for routing the object is considered the database) the first tracking object with items of the plurality of items  sorted to determine  the first bin of the plurality of bins  (controller manages the sorting process and route the items based on the scanned information, col. 3 lines 28-34, col. 5 lines 24-45);

associating, in a database (database is created when the label is scanned and database is used to route the object, col. 3 lines 19-34, col. 4 lines 5-12, the information the controller received for routing the object is considered the database) the second tracking object with items of the plurality of items  sorted to determine  the second bin of the plurality of bins  (controller manages the sorting process and route the items based on the scanned information, col. 3 lines 28-34, col. 5 lines 24-45, The plurality of tracking objects scanned include a first and second tracking object);



updating in the database a status of the items of the plurality of items associated with the first and second tracking object based on the first and second tracking object being scanned by the second sensor (the location of the scanned object is tracked as it moves through the sorting process, col. 3 lines 22-34).

            Regarding claim 2, Aljoe et al. teaches the plurality of bins each comprise an item container located thereat, wherein processing the plurality of items into the plurality of bins of the item processing equipment comprises moving items of the plurality of items into the item container located at the plurality of bins and wherein sorting the first and second tracking object to the determined one of the plurality of bins comprises moving the first and second tracking object into the item container located at the first and second  bins of  the plurality of bins (the pallet represents the bin for collecting the objects and each lanes has a bin for collected the tracking object, col. 3 lines 35-40, col. 5 lines 24-45).
.

          Regarding claim 3, Aljoe teaches moving items of the plurality of items into the item container at  the plurality of bins based on the intended destination of the items (col. 3 lines 35-39, col 5 lines 24-45).


       Regarding claim 5, Aljoe teaches moving (item is moved using conveyor system) the item container within a distribution network past a reader; and scanning, by the reader, the first and second  tracking object in the container (col. 3 lines 11-34).

        Regarding claim 6, Aljoe teaches updating item information for the items of the plurality of items in the item container based on the scanning of the first and second  tracking object (location of the scanned item is tracked as it moves through the sorting process col. 3 lines 22-34).


        Regarding claim 7, Aljoe teaches scanning the first and second tracking object in the container further comprises disassociating the first and second tracking object with items of the plurality items (the objects are disassociating by routing the objects to different lanes based on the information read from the label, col. 3 lines 11-34).
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljoe et al. US Patent 10,745210 in view of Chung US Patent Application Publication 20050150952. 
Regarding claims 7-8, Aljoe is silent on teaching disassociating the tracking object with items of the plurality items to facilitate reuse of the tracking object. Chung in an analogous art teaches disassociating the tracking object with items of the plurality items to facilitate reuse of the tracking object (Paragraph 051) and deleting data stored in a physical memory of the tracking object upon the RFID tag interacting with the reader (paragraph 051).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of A Chung teaches deleting data stored Aljoe as disclosed by Chung because such modification reduces cost and benefits the environment by recycling the RFID.

          Regarding claim 10 and 13, Aljoe et al. teaches a method of tracking items utilizing a tracking object, the method comprising:


introducing a plurality of tracking object into a sortation volume comprising items (tracking object is placed on conveyor system, col. 3 lines 11-16), each of the tracking object comprising a radio frequency identification tag and an outer periphery enclosing the RFID tag (RFID in enclosed in a label (col. 3 lines 18-20, tracking object is placed on conveyor system, col. 3 lines 11-16);
processing the items into a plurality of bin locations (the information from each tracking device is scanned and the object is routed in a based on the destination (col. 3 lines 11-36);
scanning a first tracking object of the plurality of tracking objects with a sensor (col. 3 lines 35-40, col. 5 lines 24-45);
sorting the first tracking object to a first bin location of the plurality of bin location into an item container position in the first bin location (col. 3 lines 35-40, col. 5 lines 24-45);

scanning a second tracking object of the plurality of tracking objects with a sensor (col. 3 lines 35-40, col. 5 lines 24-45);
identifying a second bin location of the plurality of bin location, the second bin location not having a tracking object (no tracking object is located at the bin when a new lane is open, col. 3 lines 35-51);

sorting the second tracking object to a bin location and into an item container positioned at the second bin location (col. 3 lines 35-40, col. 5 lines 24-45);

associating, in a database, the first and second tracking object with items of the plurality of items sorted to the first and second bin location of the plurality of bins (col. 3 lines 35-40, col. 5 lines 24-45); 
interacting the RFID tag of the first and second tracking object with a reader to generate scan events that are recorded in the database (col. 3 lines 18-34, col. 6 lines 1-33), and moving the item container within a distribution network and past a second reader (RFID is scanned as it moves on the conveyor belt, col. 3 lines 22-25);
scanning, by the second reader, the tracking object in the item container (RFID is scanned as it moves on the conveyor belt, col. 3 lines 22-25). Aljoe is silent on teaching in response to scanning the tracking object in the item container by the second reader, disassociating, in the database, the tracking object from the items to facilitate reuse of the tracking object. Chung in an analogous art teaches disassociating the tracking object with items of the plurality items to facilitate reuse of the tracking object (Paragraph 051) and deleting data stored in a physical memory of the tracking object upon the RFID tag interacting with the reader (paragraph 051).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of A Chung teaches deleting data stored Aljoe as disclosed by Chung because such modification reduces cost and benefits the environment by recycling the RFID.

.
         Regarding claim 12, Aljoe teaches the first and second tracking object comprises a physical memory that is configured to record interaction data between the RFID tag and the reader (reader interact with tag to obtain destination information, col. 1 lines 44-47, col. 3 lines 19-30).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljoe et al. US Patent 10,745210 in view of Moody US Patent Application Publication 20180290068. 

              Regarding claim 9, Aljoe is silent on teaching the tracking object is a rectangular prism having six flat surfaces and the code is on each of the flat surfaces. Moody in an analogous art teaches the tracking object is a rectangular prism having six flat surfaces and the computer readable code is on each side of the six flat surfaces (paragraph 088).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Aljoe as disclosed by Moody because such modification represents an improvement over the system of Aljoe by providing a more reliable tracking system in providing a more accurate indication of the location of the object and allow s the tracking device to be read from various angles. 
            
Claim 14,16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 and further in view of Aljoe et al. US Patent 10,745210 in view of Moody US Patent Application Publication 20180290068. 
. 


	Regarding claims 14,16-17, Tethrake teaches a tracking object comprising:
 An outer periphery bounding an internal volume (fig. 3, paragraph 042);
A tag disposed within the internal volume, the tag configured to emit a signal wherein the signal includes an unique identifier (paragraph 03, 042);
A filler material disposed within the internal volume and around the tag configured to maintain the tag in a central location within the internal (fig. 3, paragraph 042). Tethrake is silent on teaching a computer readable code positioned on an external surface of the outer periphery. Broussard in an analogous art teaches a computer readable code positioned on an external surface of the outer periphery (paragraph 0132). Broussard teaches the computer readable code encode a value that is associated in a tag database with the unique identifier (paragraph 0132). Broussard teaches the computer readable code encodes the same identifier as in the unique identifier emitted in the signal (barcode information is written to the tag, paragraph 0132). Tethrake in view of Broussard is silent on teaching the tracking object is configured to be introduced into item processing equipment, sorted into a bin location which does not have another tracking object, and associated, in a database, with items sorted to the bin location such that a scan event of the tracking object corresponds to a status of the items. Aljoe in an analogous art teaches a distribution center that receive items to be processed and transported to retail stores at different location (col. 2 lines 42-55). Aljoe teaches the sorter having a number of lanes based on the destination the items should be transported and the items are sorted and (place in a bin) palletized (col. 2 lines 49-54). It is also the examiner’s position that a bin not having a tracking object represents the bin of a newly assign lane without any object already to that bin location.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tethrake as disclosed by Broussard in view of Aljoe because such modification provides for a more flexible and adaptable tracking device that can be read by a barcode reader or a RFID reader and allow items to be efficiently tracked and routed to their destinations. 
	Regarding claim 19, Tethrake teaches the tag is configured to emit the signal in response to in response to interrogation by electromagnetic radiation (paragraph 04, 022).




Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 in view of Aljoe et al. US Patent 10,745210 in view of Moody US Patent Application Publication 20180290068 and further in view of Masin US Patent Application Publication 20120187197. 

	Regarding claim 15, Tethrake is silent on teaching the outer periphery  is sized to have at least one dimension larger than a minimum distance for preventing the emitted signal
from the tag to experience interference from a metal surface proximate the outer periphery of the tracking object. Masin in an analogous art teaches the outer periphery  is sized to have at least one dimension larger than a minimum distance for preventing the emitted signal
from the tag to experience interference from a metal surface proximate the outer periphery of the tracking object (paragraph 028).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tethrake in view of Broussard as disclosed by Masin because such modification providing for a more efficient tracking device and provide for a more reliable tracking function. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 in view of Aljoe et al. US Patent 10,745210 in view of Moody US Patent Application Publication 20180290068 and further in view of Aljoe et al. US Patent 10,745210.
Regarding claim 18, Tethrake et al. teaches writing data to the RFID tag (paragraph 043) but is silent on teaching writing destination data to the RFID tag. Aljoe teaches writing destination data to the RFID tag (col. 3 lines 18-21).
It would have been obvious to one of ordinary skill in the art to modify the system of Tethrake in view of Broussard as disclosed by Aljoe at the time of the invention because such modification improves the transporting and tracking of a RFID tagged object and aid in the process of ensuring that the RFID tagged object arrived at its correct destination.
. 
       Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 in view of Aljoe et al. US Patent 10,745210 in view of Moody US Patent Application Publication 20180290068 and further in view of Chung et al. US Patent Application Publication 20060055552.
	Regarding claim 20, Tethrake is silent on teaching the RFID tag is configured to emit the signal at a given periodicity. Chung in an analogous art teaches a RFID tag that is configures to emit the signal at a given periodicity (paragraph 010).
	It would have been obvious to one of ordinary skill in the art to modify the system of Tethrake in view of Broussard at the time of the inventions as disclosed by Chung because a RFID tag can only be configured to response to the interrogating signal or periodically transmit its signal and configuring a RFID tag to transmit periodically represent the selection of a RFID method of transmission from a finite number of method of transmission base on the application environment of the RFID tag.  

 
Conclusion

          


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683